Citation Nr: 0317137	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  02-01 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a fracture to the right ankle with degenerative joint 
disease, currently evaluated as 20 percent disabling.

2.  Entitlement to a temporary total disability evaluation 
for the residuals of a hiatal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from September 1957 to July 
1978.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).     


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA compels 
remand.


In the statement of the case issued in January 2002, the 
following issues were addressed by the RO: (1) entitlement to 
an increased evaluation for the residuals of a fracture to 
the right ankle with degenerative joint disease, currently 
evaluated as 20 percent disabling; (2) entitlement to an 
increased evaluation for the residuals of a hiatal hernia, 
currently evaluated as 10 percent disabling; and (3) 
entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

In the February 2002 substantive appeal, it was indicated 
that the veteran was not appealing the issue of entitlement 
to an increased evaluation for hypertension.  Consequently, 
the Board will not address this issue.  It was also indicated 
that the veteran was not disputing the evaluation of the 
hernia condition, but disputing the issue of whether he 
should have received a temporary total evaluation (paragraph 
30 benefits) covering a period in March 1999 (it was 
indicated by the veteran's representative that paragraph 30 
benefits for a period in 1996 "can not be granted", thus, a 
temporary total evaluation in 1996 is not at issue).  It was 
indicated that additional records regarding the 1999 
treatment might be available, though this is not clear.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a)).

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  

The RO should advise the appellant that 
he has up to one year after the letter is 
provided to submit additional evidence, 
and that, if the case is returned to the 
Board prematurely, the Board will not be 
able to adjudicate the claim prior to the 
expiration of the one year time period 
unless the appellant indicates that he 
has no additional evidence to submit or 
waives the one year response period.

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response, and issue a 
supplemental statement of the case, if 
necessary.  This should include obtaining 
additional records cited by the veteran's 
representative within the February 2002 
substantive appeal.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


